Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
 2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/14/2021 has been entered.

      Response to Amendment
3.           This action is in response to the Amendment with filing of RCE filed on 07/14/2021. The amendment has been entered. Claims 1-10, 12 and 13 have been amended, claims 14 and 15 are newly added. Claims 1-15 are pending, with claims 1, 7 and 8 being independent in the instant application.
Response to Arguments
4.           Applicant's Arguments/Remarks filed on 07/14/2021 on pages 8-12 regarding 35 U.S.C. 101 rejections have been fully considered and are found unpersuasive in view of the amended claims by the Applicant.
              Applicant's Remarks on page 11 states “The claims are directed to at least: generate, for each of the sets, a performance model … performance values corresponding to one of the sets. Thus, the steps recited in claim 1 do not correspond to concepts identified as abstract ideas by the courts. In addition, the Applicant asserts that the claims are directed to specific improvements in control technique of HPC … As an example, independent claim 1 recites, features of: generate, for each of a plurality of execution patterns of the application program … multiple regression analysis using the collected data.” Examiner respectfully disagrees with this argument/remark, because generating a performance model to indicate a formula for acquiring performance values on the collected data is itself directed towards a Mathematical concept enumerated category of abstract ideas. Therefore, the steps including the amended aspects recited in claim 1 are further identified as directed towards an abstract idea (Mental Process). Moreover, the amended aspect of this claim limitations “generate, for each of a plurality of execution patterns of the application program … executing multiple regression analysis using the collected data” are recitations of Mathematical concept. The next claim limitation “acquire a plurality of performance values of the application program” is recitation of mere data gathering activity. Because, acquiring performance values of an application program from a computer apparatus/system is merely data gathering concept (See MPEP 2106.05(g)). Applicant argued that “the 
         Applicant's Remarks on page 12 concerning “the subject matter of claim 1 amounts to significantly more than the judicial exception itself. Claim 1 solves problems of increment of power consumption in the field of HPC (High Performance Computing). Specifically, a process which is more appropriate and efficient is provided.” is considered but found unpersuasive. Because, only merely stating that claimed invention solves a problem is not enough. The claim must be directed towards this solving scenario i.e. claim language should direct that solution has been accomplished by solving the problem of increment of power consumption in the field of HPC. Therefore, claim 1 as a whole is found to recite a judicial exception and is drawn to an abstract idea. The previous rejections regarding to 35 U.S.C. 101 have been maintained in this current office action and rejections are modified for the amended claims.
         
Hoffmann, Suzanne and further in view of Biswas (see the analysis below “Claim Rejection Under 35 U.S.C. §103”).          
          Applicant's Remarks/arguments on page 12-13 stated “the prior arts Furuichi, Biswas, and Isozaki do not teach one of the amended claim limitations of claim 1, 7 and 8: “generat[ing], for each of a plurality of execution patterns of the application program, a performance model indicating a formula for acquiring a performance value of the application program by executing multiple regression analysis using the collected data," Examiner agrees that previous references/prior arts Furuichi, Biswas, and Isozaki do not teach the amended claim limitations of claim 1, 7 and 8, however, Examiner respectfully disagrees with this argument/remark in page 13: “Office Action fails to establish a prima facie case of obviousness for claims 1, 7, and 8. Claims 2-6 (and for that matter, new claims 14 and 15) and 9-13 ultimately depend from claims 1 and 8, respectively, and so at least similarly distinguish over the asserted combination of references.” The claims 1-15 with newly amended aspects have been rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann, Suzanne and further in view of Biswas (see the analysis below “Claim Rejection Under 35 U.S.C. §103”).         
         Therefore, the previous rejections regarding to 35 U.S.C. 103 have been modified in view of the amended claims.      
Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution. 
Claim Objections

6.          Claims 1, 7 and 8 are objected to because of the following informalities:
             Independent claims 1, 7 and 8 have a typo at the amended claim limitation or last claim limitation “transmit, to the computing system, a plurality of parameters pf the application program…”, Applicant spelled ‘of’ as ‘pf’, (in between of the words 
           
 Claim Rejections - 35 U.S.C. 101
7.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

           Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
           Step 1
           The claims under Step 1 are directed towards an apparatus or machine claim (claims 1-6, 14 and 15), system claim 7 and computer-readable storage medium (article of manufacture, claims 8-13). 

Claim 1 recites:

                      An information processing apparatus coupled to a computing system that includes a plurality of computing apparatuses, the information processing apparatus comprising:        (See step 2B)
           a memory; and a processor coupled to the memory and configured to:    (See step 2B)   
           collect, for each of a plurality of combinations of a power restriction that includes an upper limit of power consumption of a computing apparatus of the plurality of computing apparatuses and an execution pattern of an application 
          generate, for each of a plurality of execution patterns of the application program, a performance model indicating a formula for acquiring a performance value of the application program by executing multiple regression analysis using the collected data;      (Insignificant application and Mathematical Concepts)
          acquire a plurality of performance values of the application program corresponding to a first power restriction by using the generated performance model, each of the plurality of performance values corresponding to one of the plurality of execution patterns;       (Mere data gathering activity and Insignificant application, see step 2B)
          specify, from among the plurality of execution patterns, an execution pattern corresponding to a maximum performance value of the plurality of acquired performance values;       (Mental Processes using pen and paper)
          transmit, to the computing system, a plurality of parameters pf the application program related to the specified execution pattern,   (Mere data gathering activity)
          the plurality of parameter being used when the system executes the application program.     (Insignificant application, see step 2B)
           Step 2A, prong 1:
         The limitation of claim 1 “specify from among the plurality of execution patterns … a maximum performance value of the plurality of acquired performance values” is an abstract idea because it is directed to a mental 
          Step 2A, Prong 2:
         This judicial exception is not integrated into a practical application because the claim language only recites elements that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitations fall within the mental processes grouping. Claim 1 has no additional limitations that integrate the abstract idea into a practical application. The limitation of claim 1 “An information processing coupled to a computing system that includes a plurality of computing apparatuses, the information processing apparatus comprising: a memory; and a processor coupled to the memory and configured to:” is recitation of using a 
          Step 2B:
         The claim 1 as a whole does not include any further additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with in the Step 2A, Prong Two analysis, with respect to integration of the abstract idea into a practical application, the additional element of a generic computer components (memory, processor) does not add more than insignificant extra-solution activity to the judicial exception. The limitations of claim 1 “collect, for each of a plurality of combinations of a power restriction … an execution pattern of an application program to be executed in the computing system, data acquired by executing the application program” and “transmit, to the computing system, a plurality of parameters of the application program related to the specified execution pattern” are recitations of insignificant extra-solution activity because it involves Mere data gathering. (See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv): Obtaining information about transactions). The limitations of claim 1 “generate … a performance model …” and “the plurality of parameter being used when the system executes the application program” are recitations of Insignificant application, because these types of limitations as mere instructions to apply a judicial exception or an equivalent the words “apply it” i.e. more than mere instructions to implement an abstract idea or insignificant computer implementation. (See MPEP 2106.05 (f)).  Moreover, “acquire a plurality of performance values of the application program corresponding to a first power restriction by using the generated performance model, each of the plurality of performance values 
         Therefore, claim 1 is not patent eligible under 35 USC 101.
         Independent Claims 7 and 8 are similar to claim 1 and therefore are rejected under the same rationale as stated above.
         Claims 2-6 and 9-15 are rejected as a Judicial Exception (JE) since they do not add significantly more than the abstract idea or have a practical application.
         Claims 2 and 3 are dependent on independent claim 1 and includes all the limitations of claim 1. The limitations of claim 2 and 3 “to generate the performance model, in which an explanatory variable is a power restriction and an objective variable is a performance value, for each of the plurality of execution patterns of the application program by multiple regression analysis” are recitations of Mathematical Concepts enumerated category of abstract ideas and do not amount to significantly more than the abstract idea. The rest of the claim limitations of claims 2 and 3 are recitations of non-functional data descriptions which does not add anything more to overcome the abstract idea. Therefore, the claims 2 and 3 do not amount to significantly more than the abstract idea.
          Claims 4, 5 and 6 are dependent on independent claim 1 and includes all the limitations of claim 1. The claim limitations of claim 4 and 5 are recitations of non-functional data descriptions which does not add anything more to overcome the abstract Hoffmann disclosed in page 3 para [0068]: “a server, including (i) a receiver configured to receive performance data of a device configured to execute an application in a plurality of computational configurations …” In Fig. 3, a plurality of power restrictions as ‘powerup’ has been shown for each of the plurality of execution patterns such as clock speed and any number of cores and the performance data as performance values are acquired. Therefore, the claims 4-6 do not amount to significantly more than the abstract idea.
        Claims 9-13 are similar to claims 2-6 and therefore are rejected under the same rationale as stated above.
        Claims 14 and 15 are dependent on independent claim 1 and includes all the limitations of claim 1. The claim limitation of claim 14 is recitation of non-functional data descriptions which does not add anything more to overcome the abstract idea. The 
           Therefore, the claims 1-15 are not patent eligible.
           Examiner respectfully suggests that further amendment to the claim language which specifically claims an improved outcome and its application, is tied to the "specified execution pattern" maybe overcome the current rejection under 35 U.S.C. 101. Applicant is invited to request an interview with Examiner to discuss potential amendments.
Claim Rejections - 35 U.S.C. 103
8.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

          2.    Ascertaining the differences between the prior art and the claims at issue.
          3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

           Claims 1-3, 6-10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over HOFFMANN et al. (Pub. No. US2017/0261949A1) (hereinafter Hoffmann), in view of a paper by Suzanne et al. (“A Comparison of High-Level Full-System Power Models”) (hereinafter Suzanne).
                      Regarding claim 1, Hoffmann teaches An information processing apparatus coupled to a computing system that includes a plurality of computing apparatuses, the information processing apparatus comprising: (Hoffmann disclosed in Abstract: “when the apparatus is configured in a first subset of the plurality of configurations”. In page 1 para [0002]: “This disclosure relates to a method and apparatus for selecting a computational configuration of an electronic device executing an application in order to improve energy consumption and computational production …”. In page 3 para [0068]: “a server, including (i) a receiver configured to receive performance data of a device configured to execute an application in a plurality of computational configurations …”. Moreover, in page 4 para [0086]: “A system, including (i) a device that includes (a) processing circuitry configured to: execute an application, change a computational configuration of the processing circuitry, measure power-consumption rates of the processing circuitry executing the Hoffmann’s invention is coupled to a plurality of computational configurations (shown in Fig. 1B). In computing, a server is a piece of computer hardware or software (computer program) that provides functionality for other programs or devices (according to https://en.wikipedia.org/wiki/Server_(computing)). Moreover, Hoffmann mentioned about a computing system in his invention, which includes device/apparatus. Therefore, it can be concluded that Hoffmann taught about an information processing apparatus, is coupled to a computing system that includes a plurality of computing apparatuses).
                     Hoffmann teaches a memory; and a processor coupled to the memory and configured to: (Hoffmann disclosed in page 5 para [0086]: “A system, including (i) a device that includes … (a) a memory to store other performance data that includes computational configurations, power-consumption rates, and performance measures of a plurality of other devices when executing a plurality of applications”. In page 38 para [0372]: “In certain implementations, the device 120 and device 2015 can respectively be a personal digital device (PDD) … the PDD 900 can include a processor 902 coupled to an internal memory …”. Here, Hoffmann disclosed a computing system that includes memory which stores performance data. Moreover, it has been mentioned in Hoffmann’s invention that a processor is coupled to the memory in a personal digital device). 
Hoffmann teaches collect for each of a plurality of combinations of a power restriction that includes an upper limit of power consumption of a computing apparatus of the plurality of computing apparatuses (Hoffmann disclosed in page 19 para [0218]: “As shown in FIG. 17, the optimizer 1720 takes, as input, a resource specification containing the set of available system configurations … For example , there can be C possible configurations in the system and by convention, these configurations are numbered from 0 to C-1. Accordingly, c = 0 indicates the configuration where the least amount of resources is allocated to the application 1725, corresponding to a low-power idle state or sleep state when available. In contrast, configuration C-1 maximizes the resource availability. Each configuration c is associated with a power consumption Pc and speedup Sc.” Moreover, in page 19 para [0219]: “Given this information, POET schedules for each configuration c an execution time                         
                            τ
                        
                    c, ensuring that the I(t) iterations complete and the total energy consumption is minimized. To do so, POET solves the optimization problem …”. Here, the upper limit of power consumption of a computing apparatus is C-1, where this configuration C-1 maximizes the resource availability. Therefore, a plurality of combinations of a power restriction can be collected/acquired by the expression (where POET solves the optimization problem for minimum energy consumption) for the configurations 0 to C-1. It has been mentioned in Abstract, that an apparatus is configured to the plurality of configurations, which is plurality of computing apparatuses. The server Hoffmann’s invention is coupled to a plurality of computational configurations (shown in Fig. 1B)).
          and Hoffmann teaches an execution pattern of an application program to be executed in the computing system, data acquired by executing the application program; (Applicant of current Application stated in Spec. at para [0045]: “The execution pattern is a set of parameter values of an application program.” The prior art Hoffmann disclosed in page 9 para [0120]: “In step 216 of process 210, the measured computational performance and power consumption from step 214 is recorded in a table … The number of configurations, clock speeds, and cores provided herein are non-limiting examples. The methods described herein can be used with any clock speed and any number of cores. They also support other configurable parameters such as network bandwidth, memory bandwidth, cache partitions etc.” Here, clock speed, number of cores, network bandwidth, memory bandwidth, cache partitions are configurable parameters, which are execution pattern for the application program. In page 3 para [0068]: “a server, including (i) a receiver configured to receive performance data of a device configured to execute an application in a plurality of computational configurations, the performance data including a first plurality of computational configurations with corresponding power-consumption rates and corresponding performance measures of the device when executing the application;” Here, the performance data includes computational configurations with corresponding power-consumption rates and performance measures of the device and this performance data is acquired when the application program is executed on the device/apparatus).  
          Hoffmann teaches generate, for each of a plurality of execution patterns of the application program, a performance model indicating … a performance value of the application program by executing multiple regression analysis using the collected data; (Hoffmann disclosed in Fig. 2D at step 236: “Determine, using the estimated performance model, a sequence of computational configurations to achieve the speedup factor while minimizing the total energy consumption of the device when executing the application”; In Page 3 para [0069]: “The server according to (1), wherein the processing circuitry is further configured to determine the performance model, wherein the performance measures of the received performance data are computational-performance rates, the performance measures of the stored other performance data are computational- performance rates, and the performance measures of the performance model are computational-performance rates.” Here, a performance model has been generated/determined by the processing circuitry and a sequence of computational configurations are computational-performance rates/performance data are plurality of execution patterns of the application program. Moreover, in page 12 para [0146]: “the regression method, of estimating can also be applied to estimating a performance model for the current application. In the regression method, consumption and performance data of the computing device 120 when executing the current application is obtained for a small subset of configurations (i.e. the small data set) Then, a multivariate polynomial regression can be performed on the small data set for the configuration parameters … to predict consumption (or performance) in all other configurations.” Here, multivariate polynomial regression is the multiple regression analysis, have been applied to estimate a performance model and 
          Hoffmann teaches acquire a plurality of performance values of the application program corresponding to a first power restriction by using the generated performance model, each of the plurality of performance values corresponding to one of the plurality of execution patterns; (Hoffmann disclosed in Page 3 para [0069]: “The server according to (1), wherein the processing circuitry is further configured to determine the performance model, wherein the performance measures of the received performance data are computational-performance rates, the performance measures of the stored other performance data are computational- performance rates, and the performance measures of the performance model are computational-performance rates.” Here, a performance model has been generated/determined by the processing circuitry of the computer Apparatus. In page 9 para [0120]: “FIG. 3 shows an example of a table of eight configurations ranging from a clock rate of 250,000 to 400,000 and ranging from zero additional cores to 2 additional cores. The number of configurations, clockspeeds, and cores provided herein are non-limiting examples. The methods described herein can be used with any clockspeed and any number of cores. They also support other configurable parameters such as network bandwidth, memory bandwidth, cache partitions, etc. The computational performance can be recorded as a normalized speedup factor relative to a baseline configuration, and the power consumption can be recorded as a powerup factor indicating the relative increase in power 
          Hoffmann teaches specify, from among the plurality of execution patterns, an execution pattern corresponding to a maximum performance value of the plurality of acquired performance values; (Hoffmann disclosed in page 9 para [0120]: “FIG. 3 shows an example of a table of eight configurations ranging from a clock rate of 250,000 to 400,000 and ranging from zero additional cores to 2 additional cores. The number of configurations, clockspeeds, and cores provided herein are non-limiting examples. The methods described herein can be used with any clockspeed and any number of cores. They also support other configurable parameters such as network bandwidth, memory bandwidth, cache partitions, etc. The computational performance can be recorded as a normalized speedup factor relative to a baseline configuration, and the power consumption can be recorded as a powerup factor indicating the relative increase in power consumed relative to the baseline configuration.” Here, the performance values of speedup and powerup factors are specified, corresponding to plurality of execution patterns such clock speed and any number of cores (as an example clock rate of 250,000 to 400,000 are clock speed and number of cores are ranging from 0-2));
Hoffmann teaches transmit, to the computing system, a plurality of parameters of the application program related to the specified execution pattern, the plurality of parameter being used when the system executes the application program. (Hoffmann disclosed in page 20 para [0221]: “The minimum-energy- schedule algorithm shown in Table 3 takes the set of configurations, the controller's speedup, and the time interval                         
                            τ
                        
                     specified by the application.” Here, the speedup, and the time interval are the execution pattern which have been specified by the user or application program, therefore these are plurality of parameters of the application program. In page 3 para [0068]: “a transmitter configured to transmit to the device the determined performance model of the device, wherein (d) the transmitted performance model of the device enables the device to optimize a combination of a performance measure and power consumption according to predefined optimization criteria.” Moreover, in page 1 para [0009]: “the optimal computational configuration can depend on the architecture of the mobile device and the application being executed on the mobile device. Generally, a computational device will be configurable over a configuration space, including: the number and combination of cores, clockspeed, hyperthreading, and memory controllers, for example.” Here, number and combination of cores, clockspeed, hyperthreading, and memory controllers are configuration parameters or plurality of parameter being used when the system (on the mobile device, in this example) executes the application program).
          Hoffmann does not explicitly teach a formula for acquiring a performance value;
Suzanne implicitly teaches a formula for acquiring a performance value … (Suzanne disclosed in Abstract “In this work, we use a common infrastructure to fit a family of high-level full-system power models, and we compare these models over a wide variation of workloads and machines, from a laptop to a server. This analysis shows that a model based on OS utilization metrics and CPU performance counters is generally most accurate across the machines and workloads tested. It is particularly useful for machines whose dynamic power consumption is not dominated by the CPU, as well as machines with aggressively power-managed CPUs …”. Suzanne discussed under heading ‘Model inputs’: “We compare five different types of models in this work, which vary in the inputs used and the complexity of the model equations … The second and third models, proposed by Fan et al. use only CPU utilization as input to the model. The first of these is linear in CPU utilization, yielding an equation of the form 
Ppred = C0 + C1 ×ucpu. The second adds an empirical term that those authors found to improve accuracy, yielding an equation of the form Ppred = C0 + C1 ×ucpu + C2 ×ucpur, where C2 and r are additional fitted parameters.” Here, two equations or formulas has been generated for acquiring performance (Ppred in the equation) of a model and a linear relationship can be seen in both of the equations).
         Therefore, Hoffmann and Suzanne are analogous because they are related to have energy-efficiency optimizations in their disclosure. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoffmann with Suzanne in order to maximize energy efficiency and implement dynamic power management in enterprise environments. One of ordinary skill in the art would have been motivated to make such Suzanne disclosed in Introduction).
          Regarding claim 2, Hoffmann and Suzanne The information processing apparatus according to claim 1, wherein Hoffmann teaches the data includes the performance value, (Hoffmann disclosed in page 3 para [0068]: “a server, including (i) a receiver configured to receive performance data of a device configured to execute an application in a plurality of computational configurations, the performance data including a first plurality of computational configurations with corresponding power-consumption rates and corresponding performance measures of the device when executing the application;” Here, the performance data includes computational configurations with corresponding power-consumption rates and performance measures of the device and this performance data is acquired when the application program is executed on the device/apparatus).
          and Hoffmann teaches the processor is configured to generate the performance model, in which an explanatory variable is a power restriction and an objective variable is a performance value, for each of the plurality of execution patterns of the application program by the multiple regression analysis. (For purposes of applying prior art and to facilitate compact prosecution,  and ‘objective variable’ as dependent variable. The prior art Hoffmann disclosed in page 3 para [0068]: “a server, including (i) a receiver configured to receive performance data of a device configured to execute an application in a plurality of computational configurations … and (iii) processing circuitry configured to … (b) determine a performance model of the device …”. In page 3 para [0071]: “The server according to any of (1)-(3), wherein the processing circuitry is further configured to compare the received performance data of the device to the stored other performance data, wherein the device is one of a mobile communication device … an embedded processor.” Therefore, it can be concluded that an embedded processor in a processing circuitry is configured to generate the performance model. Hoffmann disclosed in page 13 para [0155]: “Let the vector yi € Rn represent the power consumption estimate of application i in all n configurations of the computing device 120 (e.g. the cth component of yi is the power for application i in configuration c …)”. Hoffmann discussed in page 13 para [0158] that yi are conditionally independent when given some parameters. Here, yi is the power consumption estimate of application i, can be assumed as power restriction and it is an explanatory or independent variable. Moreover, in page 9 para [0120]: “FIG. 3 shows an example of a table of eight configurations ranging from a clock rate of 250,000 to 400,000 and ranging from zero additional cores to 2 additional cores. The number of configurations, clockspeeds, and cores provided herein are non-limiting examples. The methods described herein can be used with any clockspeed and any number of cores. They also support other configurable parameters such as network bandwidth, memory bandwidth, cache partitions, etc …” Here, different performance regression method, of estimating can also be applied to estimating a performance model for the current application. In the regression method, consumption and performance data of the computing device 120 when executing the current application is obtained for a small subset of configurations (i.e. the small data set) Then, a multivariate polynomial regression can be performed on the small data set for the configuration parameters … to predict consumption (or performance) in all other configurations.” Here, multivariate polynomial regression is the multiple regression analysis, have been applied to estimate a performance model and collected/acquired performance data of the computing device).
          Regarding claim 3, Hoffmann and Suzanne The information processing apparatus according to claim 1, wherein Hoffmann teaches the data includes the performance value and an index value regarding an operation of the computing apparatus (Applicant stated in Spec. of current Application at para [0062]: “in the present embodiment, the operating frequency and the consumption power of the CPU 31 are used as index values associated with the operation of the computation node.” Hoffmann disclosed in page 3 para [0068]: “a server, including (i) a receiver configured to receive performance data of a device configured to execute an application in a plurality of computational configurations, the performance data including a first plurality of computational configurations with corresponding power-consumption rates and corresponding performance measures of the device when executing the application;” Here, the performance data includes computational configurations with corresponding Hoffmann discussed in Fig. 3 ‘Small data set of performance data’, where clock rate as operating frequency ranging from 250,000 to 400,000 has been shown, this clock frequency values are index value (according to Spec. as mentioned above)).
          Hoffmann teaches the processor is configured to generate a first performance model in which an explanatory variable is the power restriction          and an objective variable is the index value and a second performance model in which an explanatory variable is the index value and an objective variable is the performance value for each of the plurality of execution patterns of the application program by the multiple regression analysis, (Hoffmann disclosed in page 3 para [0071]: “The server according to any of (1)-(3), wherein the processing circuitry is further configured to compare the received performance data of the device to the stored other performance data, wherein the device is one of a mobile communication device … an embedded processor.” Therefore, it can be concluded that an embedded processor in a processing circuitry is configured to generate the performance model. In page 13 para [0155]: “Let the vector yi € Rn represent the power consumption estimate of application i in all n configurations of the computing device 120 (e.g. the cth component of yi is the power for application i in configuration c …)”. Hoffmann discussed in page 13 para [0158] that yi are conditionally independent when given some parameters. Here, yi is the power consumption estimate of application i, can be assumed as power restriction and it is an explanatory or independent variable. In speedup factor is adjusted according to differences between the measured latency and the target job latency.” Here, the speedup factor is an index value or objective variable which get adjusted i.e. this is a dependent variable get adjusted according to the differences between the measured and target job latency. Therefore, this scenario is assumed as first performance model where power consumption/power restriction is explanatory variable and speedup factor is an index value or objective variable. Moreover, it has been discussed in page 14 para [0170] that “the PGM method is used to estimates the performance rc. Using these estimate for rc, and … the performance model in process 230 to determine the optimal configuration of the computing device 120 when executing the Kmeans application.” In page 14 para [0171]: “The PGM method does not assume any parametric function to describe how the power varies along the underlying configuration parameters, such as the number of cores, the memory controllers, and clockspeed.” Here, a second model is assumed where PGM method is used to estimates the performance rc,, this estimated value of performance is index value (as per the Spec. of current application) and the configuration parameters, such as the number of cores, the memory controllers, and clockspeed are objective/dependent variable. Hoffmann discussed in page 12 para [0146] about applying multivariate polynomial regression analysis/method, to estimate a performance model and collected/acquired performance data of the computing device).
         and Hoffmann teaches the index value includes at least one of values of an operating frequency of a processor in the computing apparatus, consumption power of the processor, temperature of the processor, and consumption power of a memory in the computing apparatus. (Hoffmann disclosed in page 31 para [0321]: “. A controller has a performance goal (e.g. corresponding to a quality-of service or real- time constraint) and adjusts system resource usage to see that the goal is met. In a simple example, a control system might adjust processor frequency to ensure that a performance goal is met”. In page 36 para [0368]: “In one implementation, the design can be synthesized such that the GRAPE architecture 2600 occupies 15,376 logic elements. In this implementation, a Time Quest timing analyzer shows that GRAPE fmax is 1.35 MHz or 519 cycles overhead in GPU Core frequency.” Hoffmann discussed about processor frequency in order to meet a performance goal and mentioned the core frequency (1.35 MHz or 519 cycles) for GRAPE architecture. Therefore, the value of an operating frequency of a processor in the computing apparatus can be found in Hoffmann’s invention. Moreover, it has been stated in page 15 para [0184] that according to Intel's documentation, the thermal design power for Intel Xeon E5-2690 processors is 135 Watts. Therefore, Hoffmann mentioned about the value of operating frequency and consumption power of a processor in the computing apparatus, as index value).
          Regarding claim 6, Hoffmann and Suzanne The information processing apparatus according to claim 1, wherein Hoffmann teaches the processor is configured to when the computing apparatus executes the application program for each of the plurality of execution patterns of the application program under each of a plurality of power restrictions, acquire the data from the computing apparatus. (Hoffmann disclosed in page 3 para [0068]: “a server, including (i) a performance data of a device configured to execute an application in a plurality of computational configurations …”. In page 3 para [0071]: “The server according to any of (1)-(3), wherein the processing circuitry is further configured to compare the received performance data of the device to the stored other performance data, wherein the device is one of a mobile communication device … an embedded processor.” Here, the processor is configured to execute the application program on the computing apparatus. In page 9 para [0120]: “FIG. 3 shows an example of a table of eight configurations ranging from a clock rate of 250,000 to 400,000 and ranging from zero additional cores to 2 additional cores. The number of configurations, clockspeeds, and cores provided herein are non-limiting examples. The methods described herein can be used with any clockspeed and any number of cores. They also support other configurable parameters such as network bandwidth, memory bandwidth, cache partitions, etc …” Here, in Fig. 3 a plurality of power restrictions as ‘powerup’ has been shown for each of the plurality of execution patterns such as clock speed and any number of cores and the performance data as performance value are acquired).
         Regarding claim 7, Hoffmann teaches A system, comprising: an information processing apparatus; (Hoffmann disclosed in page 5 para [0086]: “A system , including (i) a device that includes ( a ) processing circuitry configured to: execute an application, change a computational configuration of the processing circuitry, measure power-consumption rates of the processing circuitry executing the application, and measure performance measures of the processing circuitry when executing the application”. Here, a device is included in a system, this device is information 
         and Hoffmann teaches a computing system coupled to the information processing apparatus and includes a plurality of computing apparatuses, the information processing apparatus includes: a memory; and a processor coupled to the memory and configured to: (Hoffmann disclosed in Abstract: “when the apparatus is configured in a first subset of the plurality of configurations”. In page 1 para [0002]: “This disclosure relates to a method and apparatus for selecting a computational configuration of an electronic device executing an application in order to improve energy consumption and computational production …”. In page 3 para [0068]: “a server, including (i) a receiver configured to receive performance data of a device configured to execute an application in a plurality of computational configurations …”. It has been mentioned in Abstract, that an apparatus is configured to the plurality of configurations, which is plurality of computing apparatuses. The server Hoffmann’s invention is coupled to a plurality of computational configurations (shown in Fig. 1B). In computing, a server is a piece of computer hardware or software (computer program) that provides functionality for other programs or devices (according to https://en.wikipedia.org/wiki/Server_(computing)). Moreover, Hoffmann mentioned about a computing system in his invention, which includes device/apparatus. Therefore, it can be concluded that Hoffmann taught about a computing system is coupled to the information processing apparatus, that includes a plurality of computing apparatuses. Moreover, in page 5 para [0086]: “A system, including (i) a device that includes … (a) a memory to store other performance data that includes computational configurations, a processor 902 coupled to an internal memory …”. Here, Hoffmann disclosed a computing system that includes memory which stores performance data. Moreover, it has been mentioned in Hoffmann’s invention that a processor is coupled to the memory in a personal digital device). 
           Hoffmann teaches collect, for each of a plurality of combinations of a power restriction that includes an upper limit of power consumption of a computing apparatus of the plurality of computing apparatuses (Hoffmann disclosed in page 19 para [0218]: “As shown in FIG. 17, the optimizer 1720 takes, as input, a resource specification containing the set of available system configurations … For example , there can be C possible configurations in the system and by convention, these configurations are numbered from 0 to C-1. Accordingly, c = 0 indicates the configuration where the least amount of resources is allocated to the application 1725, corresponding to a low-power idle state or sleep state when available. In contrast, configuration C-1 maximizes the resource availability. Each configuration c is associated with a power consumption Pc and speedup Sc.” Moreover, in page 19 para [0219]: “Given this information, POET schedules for each configuration c an execution time                         
                            τ
                        
                    c, ensuring that the I(t) iterations complete and the total energy consumption is minimized. To do so, POET solves the optimization problem …”. Here, the upper limit of power consumption of a computing apparatus is C-1, where this configuration C-1 maximizes the resource availability. Therefore, a plurality of combinations of a power Hoffmann’s invention is coupled to a plurality of computational configurations (shown in Fig. 1B)).
          and Hoffmann teaches an execution pattern of an application program to be executed in the computing system, data acquired by executing the application program; (Applicant of current Application stated in Spec. at para [0045]: “The execution pattern is a set of parameter values of an application program.” The prior art Hoffmann disclosed in page 9 para [0120]: “In step 216 of process 210, the measured computational performance and power consumption from step 214 is recorded in a table … The number of configurations, clock speeds, and cores provided herein are non-limiting examples. The methods described herein can be used with any clock speed and any number of cores. They also support other configurable parameters such as network bandwidth, memory bandwidth, cache partitions etc.” Here, clock speed, number of cores, network bandwidth, memory bandwidth, cache partitions are configurable parameters, which are execution pattern for the application program. In page 3 para [0068]: “a server, including (i) a receiver configured to receive performance data of a device configured to execute an application in a plurality of computational configurations, the performance data including a first plurality of computational configurations with corresponding power-consumption rates and corresponding performance measures of the device when executing the application;” Here, the performance data includes computational configurations with corresponding 
          Hoffmann teaches generate, for each of a plurality of execution patterns of the application program, a performance model indicating … a performance value of the application program by executing multiple regression analysis using the collected data; (Hoffmann disclosed in Fig. 2D at step 236: “Determine, using the estimated performance model, a sequence of computational configurations to achieve the speedup factor while minimizing the total energy consumption of the device when executing the application”; In Page 3 para [0069]: “The server according to (1), wherein the processing circuitry is further configured to determine the performance model, wherein the performance measures of the received performance data are computational-performance rates, the performance measures of the stored other performance data are computational- performance rates, and the performance measures of the performance model are computational-performance rates.” Here, a performance model has been generated/determined by the processing circuitry and a sequence of computational configurations are computational-performance rates/performance data are plurality of execution patterns of the application program. Moreover, in page 12 para [0146]: “the regression method, of estimating can also be applied to estimating a performance model for the current application. In the regression method, consumption and performance data of the computing device 120 when executing the current application is obtained for a small subset of configurations (i.e. the small data set) Then, a multivariate polynomial regression can be performed on the 
          Hoffmann teaches acquire a plurality of performance values of the application program corresponding to a first power restriction by using the generated performance model, each of the plurality of performance values corresponding to one of the plurality of execution patterns; (Hoffmann disclosed in Page 3 para [0069]: “The server according to (1), wherein the processing circuitry is further configured to determine the performance model, wherein the performance measures of the received performance data are computational-performance rates, the performance measures of the stored other performance data are computational- performance rates, and the performance measures of the performance model are computational-performance rates.” Here, a performance model has been generated/determined by the processing circuitry of the computer Apparatus. In page 9 para [0120]: “FIG. 3 shows an example of a table of eight configurations ranging from a clock rate of 250,000 to 400,000 and ranging from zero additional cores to 2 additional cores. The number of configurations, clockspeeds, and cores provided herein are non-limiting examples. The methods described herein can be used with any clockspeed and any number of cores. They also support other configurable parameters such as network bandwidth, memory bandwidth, cache partitions, etc. The computational performance can be recorded as a normalized speedup factor relative to a baseline configuration, powerup factor indicating the relative increase in power consumed relative to the baseline configuration.” Here, in Fig. 3 ‘Small data set of performance data’, where plurality of performance values (e.g. Normalized performance) corresponding to plurality of execution patterns such as ‘clock rate’, ‘no. of cores’. The powerup factor in Fig. 3 is assumed as power restriction and it is seen the first value of powerup factor is first power restriction generated by the application program of computer Apparatus).     
          Hoffmann teaches specify, from among the plurality of execution patterns, an execution pattern corresponding to a maximum performance value of the plurality of acquired performance values; (Hoffmann disclosed in page 9 para [0120]: “FIG. 3 shows an example of a table of eight configurations ranging from a clock rate of 250,000 to 400,000 and ranging from zero additional cores to 2 additional cores. The number of configurations, clockspeeds, and cores provided herein are non-limiting examples. The methods described herein can be used with any clockspeed and any number of cores. They also support other configurable parameters such as network bandwidth, memory bandwidth, cache partitions, etc. The computational performance can be recorded as a normalized speedup factor relative to a baseline configuration, and the power consumption can be recorded as a powerup factor indicating the relative increase in power consumed relative to the baseline configuration.” Here, the performance values of speedup and powerup factors are specified, corresponding to plurality of execution patterns such clock speed and any number of cores (as an example clock rate of 250,000 to 400,000 are clock speed and number of cores are ranging from 0-2));
Hoffmann teaches transmit, to the computing system, a plurality of parameters of the application program related to the specified execution pattern, the plurality of parameter being used when the system executes the application program. (Hoffmann disclosed in page 20 para [0221]: “The minimum-energy- schedule algorithm shown in Table 3 takes the set of configurations, the controller's speedup, and the time interval                         
                            τ
                        
                     specified by the application.” Here, the speedup, and the time interval are the execution pattern which have been specified by the user or application program, therefore these are plurality of parameters of the application program. In page 3 para [0068]: “a transmitter configured to transmit to the device the determined performance model of the device, wherein (d) the transmitted performance model of the device enables the device to optimize a combination of a performance measure and power consumption according to predefined optimization criteria.” Moreover, in page 1 para [0009]: “the optimal computational configuration can depend on the architecture of the mobile device and the application being executed on the mobile device. Generally, a computational device will be configurable over a configuration space, including: the number and combination of cores, clockspeed, hyperthreading, and memory controllers, for example.” Here, number and combination of cores, clockspeed, hyperthreading, and memory controllers are configuration parameters or plurality of parameter being used when the system (on the mobile device, in this example) executes the application program).
          Hoffmann does not explicitly teach a formula for acquiring a performance value;
Suzanne implicitly teaches a formula for acquiring a performance value … (Suzanne disclosed in Abstract “In this work, we use a common infrastructure to fit a family of high-level full-system power models, and we compare these models over a wide variation of workloads and machines, from a laptop to a server. This analysis shows that a model based on OS utilization metrics and CPU performance counters is generally most accurate across the machines and workloads tested. It is particularly useful for machines whose dynamic power consumption is not dominated by the CPU, as well as machines with aggressively power-managed CPUs …”. Suzanne discussed under heading ‘Model inputs’: “We compare five different types of models in this work, which vary in the inputs used and the complexity of the model equations … The second and third models, proposed by Fan et al. use only CPU utilization as input to the model. The first of these is linear in CPU utilization, yielding an equation of the form 
Ppred = C0 + C1 ×ucpu. The second adds an empirical term that those authors found to improve accuracy, yielding an equation of the form Ppred = C0 + C1 ×ucpu + C2 ×ucpur, where C2 and r are additional fitted parameters.” Here, two equations or formulas has been generated for acquiring performance (Ppred in the equation) of a model and a linear relationship can be seen in both of the equations).
         Therefore, Hoffmann and Suzanne are analogous because they are related to have energy-efficiency optimizations in their disclosure. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoffmann with Suzanne in order to maximize energy efficiency and implement dynamic power management in enterprise environments. One of ordinary skill in the art would have been motivated to make such Suzanne disclosed in Introduction).
         Regarding claim 8, Hoffmann teaches A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the computer being coupled to a computing system that includes a plurality of computing apparatuses, the process comprising: (Hoffmann disclosed in page 6 para [0094]: “A non-transitory computer readable storage medium including executable instruction, wherein the instructions, when executed by circuitry …”. Hoffmann shown a flow diagram of an example of a process in Fig. 2B-2E in order to generate performance characteristics corresponding to some configurations of the device, to determine performance model of the configurations of the device when executing the application and to control the configuration of the device using the performance model of the device when executing the application. Therefore, Hoffmann discussed that computer system/apparatus executed a process when executing the application program. Moreover, Hoffmann disclosed in Abstract: “when the apparatus is configured in a first subset of the plurality of configurations”. In page 1 para [0002]: “This disclosure relates to a method and apparatus for selecting a computational configuration of an electronic device executing an application in order to improve energy a plurality of computational configurations …”. It has been mentioned in Abstract, that an apparatus is configured to the plurality of configurations, which is plurality of computing apparatuses. The server Hoffmann’s invention is coupled to a plurality of computational configurations (shown in Fig. 1B). Therefore, it can be concluded that Hoffmann taught about a computer, is being coupled to a computing system that includes a plurality of computing apparatuses).
           Hoffmann teaches causing the computing apparatus to execute the application program using the specified set (For purposes of applying prior art and to facilitate compact prosecution, Examiner would construe ‘specified set’ as predetermined or specified parameters to execute the application program. Applicant of current Application stated in Spec. at para [0045]: “The execution pattern is a set of parameter values of an application program.” The prior art Hoffmann disclosed in page 9 para [0120]: “In step 216 of process 210, the measured computational performance and power consumption from step 214 is recorded in a table … The number of configurations, clock speeds, and cores provided herein are non-limiting examples. The methods described herein can be used with any clock speed and any number of cores. They also support other configurable parameters such as network bandwidth, memory bandwidth, cache partitions etc.” Here, clock speed, number of cores, network bandwidth, memory bandwidth, cache partitions are configurable parameters, which are execution pattern or the specified set for the application program to execute on the computing apparatus).
Hoffmann and Suzanne as discussed above for substantially similar rationale.
           Regarding claims 9, 10 and 13, Hoffmann and Suzanne teach The storage medium according to claim 8, are incorporating the rejections of claims 2, 3 and 6 respectively, (because claims 9, 10 and 13 have substantial similar claim language as claims 2, 3 and 6), therefore claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann and Suzanne as discussed above for substantially similar rationale.
            Regarding claim 14, Hoffmann and Suzanne The information processing apparatus according to claim 1, wherein Hoffmann teaches the first restriction is different from the collected power restriction. (Hoffmann disclosed in page 9 para [0120]: “FIG. 3 shows an example of a table of eight configurations ranging from a clock rate of 250,000 to 400,000 and ranging from zero additional cores to 2 additional cores. The number of configurations, clockspeeds, and cores provided herein are non-limiting examples. The methods described herein can be used with any clockspeed and any number of cores. They also support other configurable parameters such as network bandwidth, memory bandwidth, cache partitions, etc. The computational performance can be recorded as a normalized speedup factor relative to a baseline configuration, and the power consumption can be recorded as a powerup factor indicating the relative increase in power consumed relative to the baseline configuration.” Here, the powerup factor in Fig. 3 is assumed as power restriction and it is seen the first value of powerup 
           Regarding claim 15, Hoffmann and Suzanne The information processing apparatus according to claim 1, wherein Suzanne teaches the formula is represented by a following equation: performance value = operating frequency * coefficient #1 + consumption power * coefficient #2 + constant #1,  wherein the coefficient #1 and the coefficient #2 are coefficient values and the constant #1 is a constant value. (According to the Spec. of current Application, it has been stated in 
para [0107]: operating frequency = consumption power * coefficient #11 + constant #11; In para [0108]: performance value = operating frequency * coefficient #12 +  constant#12; and [0109]: When the two linear relationships described above are satisfied, it is possible to calculate the performance value as performance value = (consumption power * coefficient #11 + constant #11) * coefficient #12 + constant #12.
Therefore, Examiner would consider the equation/formula of claim 15, according to para [0109], i.e. performance value = (consumption power * coefficient #11 + constant #11) * coefficient #12 + constant #12. The Prior art Suzanne disclosed in Abstract of the paper: “In this work, we use a common infrastructure to fit a family of high-level full-system power models, and we compare these models over a wide variation of workloads and machines, from a laptop to a server. This analysis shows that a model based on OS utilization metrics and CPU performance counters is generally most accurate across the machines and workloads tested. It is particularly useful for machines whose dynamic power consumption is not dominated by the CPU, as well as machines with aggressively power-managed CPUs …”. Suzanne discussed under et al. use only CPU utilization as input to the model. The first of these is linear in CPU utilization, yielding an equation of the form Ppred = C0 + C1 ×ucpu. The second adds an empirical term that those authors found to improve accuracy, yielding an equation of the form Ppred = C0 + C1 ×ucpu + C2 ×ucpur, where C2 and r are additional fitted parameters.” Here, two equations or formulas have been generated for acquiring performance (Ppred in the equation) of a model and it has been mentioned that C0 is constant power. Therefore, if we think like that C1 is consumed power and ucpu is coefficient along with this consumed power, then the formula for performance value according to Spec. [0109] (performance value = consumption power * coefficient #11 + constant #11) is satisfied. The equation given by Suzanne can be expressed as: 
Ppred (performance value) = C0 (constant) + C1 (consumed power) x ucpu (coefficient)).
          Claims 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann and Suzanne and and further in view of Biswas et al. (Patent No. US9355000B1) (hereinafter “Biswas”).
          Regarding claim 4, Hoffmann and Suzanne The information processing apparatus according to claim 1, wherein Biswas teaches power restriction includes an average power usable in a unit time and an average of power usable in a first period in the unit time. (According to the Spec. of current application, in page 7 para [0044]: “a power cap is an average value of consumption power usable in a certain time period”. The prior art Biswas disclosed in col. 10 lines 57-59: Referring to 
            Regarding claim 5, Hoffmann and Suzanne The information processing apparatus according to claim 1, wherein Hoffmann teaches the execution pattern is a set of parameters of the application program, (Hoffmann disclosed in page 9 para [0120]: “In step 216 of process 210, the measured computational performance and power consumption from step 214 is recorded in a table … The number of configurations, clock speeds, and cores provided herein are non-limiting examples. The methods described herein can be used with any clock speed and any number of cores. They also support other configurable parameters such as network bandwidth, memory bandwidth, cache partitions etc.” Here, clock speed, number of cores, network bandwidth, memory bandwidth, cache partitions are configurable parameters, which are execution pattern or the set of parameters of the application program to execute on the computing apparatus).
          However, Hoffmann doesn’t explicitly teach the parameters of the application program includes at least one of a parameter set as an argument of the application program, a parameter set as an environment variable, and a parameter set in a file that is referred to when the application program is executed.   
          and Biswas teaches the parameters includes at least one of a parameter set as an argument of the application program, and a parameter set in a file that is referred to when the application program is executed (Biswas disclosed in col. 8 lines 53-64: “One or more power parameter values, such as C1 and C2 parameters, may be derived for a given core block from empirical studies or analysis. The set of power values for a given database, e.g., LUT, may then be normalized to the lowest power value. The normalized values may correspond to the C1 power parameters of the given database. In col. 9 lines 7-15: Both C1 and C2 may be derived empirically based on characterization experiments. The power parameter values may be non-dimensional and target independent, and thus the computed power scores may be non-dimensional. The powers scores may represent relative power consumption information that is not tied to any particular target hardware device. Lines 45-60: The power score evaluation engine may compute a power score for the core components based on, or as a function of the power parameters for those components, as stored in the selected database, e.g., database. Formula to compute a power score: Ps= (C1xB+C2) x Sampling Rate, where Ps is the power score being computed, C1 is the first power parameter, C2 is the second power parameter”. Here, it is understood that C1 and C2 power parameter has been used as an argument of application program like computing of power score).
          Biswas teaches a parameter set as an environment variable, (Biswas disclosed in col. 5 lines 63-67, col. 6 lines 1-6: “The high-level modeling environment 
         Therefore, Hoffmann, Suzanne and Biswas are analogous because they are related to have energy-efficiency optimizations in their disclosure. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoffmann, Suzanne with Biswas in order to maximize energy efficiency and implement dynamic power management in enterprise environments. One of ordinary skill in the art would have been motivated to make such a combination because the power optimization engine in Biswas’s invention automatically explored multiple transmutations, and selected those changes which provide the greatest power savings. The changes that result in the greatest power savings may be selected and presented to the user. (Biswas disclosed in col. 16 lines 34-37).
   Regarding claims 11 and 12, Hoffmann and Suzanne teach The storage medium according to claim 8, are incorporating the rejections of claims 4 and 5 respectively, (because claims 11 and 12 have substantial similar claim language as claims 4 and 5), therefore claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann, Suzanne and Biswas as discussed above for substantially similar rationale. 
Conclusion
9.          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cella et al. (US2018/0284737A1) disclosed a monitoring apparatus, systems and methods for data collection in an industrial environment. Performance parameters may relate to overall system metrics, analytic metrics (such as success in recognizing patterns, making predictions, classifying data, or the like), and local system metrics (such as bandwidth utilization, storage utilization, power consumption, and the like). one or more programmable logic components in an industrial environment may be programmed to control data routing resources and sensors for outcomes, such as reducing power consumption (e.g., powering on/off resources as needed). A system for data collection in an industrial environment, the system comprising: the pattern recognition circuit and the sensor learning circuit are further structured to iteratively perform the determining the recognized pattern value and the updating the sensed parameter group to improve a sensing performance value, wherein the sensing performance value comprises a power consumption value for a sensing system in the industrial system.

    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/NUPUR DEBNATH/     Examiner, Art Unit 2129

/REHANA PERVEEN/     Supervisory Patent Examiner, Art Unit 2129